DETAILED ACTION
The amendments filed 3/30/2022 have been entered.  Claims 1-4, 6, 8, 9, 11, 17, and 21 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) in view of Murakami (WO 2013/157119).
Kim teaches:
Re claim 1.  A robotic manipulation system, comprising: 
a robotic arm (manipulation unit 600, Figure 1), the robotic arm including: 
an end effector configured to selectively grip each three-dimensional gripping feature when the corresponding physical object is positioned in a three-dimensional reference space (robot hand 620, Figure 1; target object 30, Figure 17); and 
a plurality of actuators configured to cause the end effector to translate and rotate within the three-dimensional reference space (palm-rotating unit 623, Figure 2; “control the robot arm 610 to move the robot hand 620”, paragraph [0082].  While Kim does not explicitly disclose actuators, it would have been obvious to one of ordinary skill in the art to use actuators to move the robotic arm because some form of actuator is required to move such robotic arms.); 
an optics system configured to locate the three-dimensional gripping feature relative to the three-dimensional reference space and provide position output of the three-dimensional gripping feature (target object-sensing unit 500 and second image acquisition unit 700, Figure 1; and S21 and S24, Figure 11); and 
a controller (control unit 800, paragraphs [0082 and 0086]) configured to, based on the position output, control the actuators to: 
i) move the end effector such that the end effector is aligned with each three-dimensional gripping feature (S22 and S24, Figure 11; and paragraphs [0082 and 0086]); and 
ii) insert the end effector into the cavity to grip each three-dimensional gripping feature with the end effector (S24-S27, Figure 11; Figure 17; and paragraph [0086]).

Kim fails to specifically teach: (re claim 1) a first physical object and a second physical object having different sizes and/or different shapes and including three-dimensional gripping features of identical construction, each gripping feature including a cavity defined by an interior surface of a corresponding one of the physical objects, the cavity being recessed from an exterior surface of the corresponding physical object. 
Murakami teaches, at Figure 1, and the second to last paragraph on page 3 of the translation mailed 3rd January 2022, such robots may operate in conjunction with handles 42, 43 and 81, which are the same shape, to move different objects, including transport pallet 40 and differently sized drying shelf 80.  The handles have a hole 81a, Figure 7H recessed from the flat surface of the handle allowing for the robot to “inner chuck” on the inner peripheral side of the hole as described at the abstract and the third to last paragraph on page 8.  Figures 1, 7G, and 7H illustrate these handles as three-dimensional parts of the objects to be moved, and thus the handles can be considered to be part of the objects to be moved.  Since the handles can be considered to be part of the objects, the exterior surface of the handle is also part of the object, as is the inner peripheral side of the holes of the handle.    
In view of Murakami’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 1) a first physical object and a second physical object having different sizes and/or different shapes and including three-dimensional gripping features of identical construction, each gripping feature including a cavity defined by an interior surface of a corresponding one of the physical objects, the cavity being recessed from an exterior surface of the corresponding physical object; since Murakami teaches such robots may operate in conjunction with handles, which are the same shape, to move different objects integrated with the handles.  This allows such robots to move various components using a single style of end effector.  

Kim further teaches:
Re claim 2.  Wherein the robotic arm is configured such that the end effector grips each three-dimensional gripping feature with sufficient gripping force to move the corresponding physical object with the end effector (Figure 17).

Re claim 3.  Wherein the robotic arm includes a gripping actuator configured to cause the end effector to grip each three-dimensional gripping feature (paragraph [0086].  While Kim does not explicitly disclose actuators, it would have been obvious to one of ordinary skill in the art to use actuators to place each of the fingers 622 at an appropriate position for a corresponding one of the grip recesses 31a and 31b because some form of actuator is required to move such fingers.).

Re claim 4.  Wherein the end effector includes a plurality of fingers; and wherein the gripping actuator is configured to move the plurality of fingers relative to each other within each gripping feature (Figure 18.  Alternatively Murakami teaches a plurality of fingers at chuck portion 17a, Figures 3A-4B).

Re claim 6.  Wherein each cavity is one of a blind cavity and a through-cavity (blind cavity, Figure 17.  Alternatively, Murakami teaches a through cavity at Figure 7H.).

Kim fails to specifically teach: (re claim 9) wherein each cavity is tubular shaped, conically shaped, or frusto-conically shaped.
Murakami teaches, at Figure 7H, and the third to last paragraph on page 8, including tubular shaped holes in the handle to facilitate an “inner chuck” grip on the handle.
In view of Murakami’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 9) wherein each cavity is tubular shaped, conically shaped, or frusto-conically shaped; since Murakami teaches including tubular shaped holes in the handle to facilitate an “inner chuck” grip on the handle to effectively grip the handle.  This allows such robots to move various components using a single style of end effector.  

Kim further teaches:
Re claim 11.  Wherein each physical object includes one or more orientation indicia, and wherein the optics system is configured to detect the one or more orientation indicia and, based on a location and/or orientation of the one or more orientation indicia relative to the three-dimensional gripping feature of the corresponding physical object, determine a rotational orientation of the three-dimensional gripping feature relative to three-dimensional reference space (second marks 32a and 32b, and rotational movement of the end effector, Figures 14-15; and paragraphs [0083-0086]).

	Kim fails to specifically teach: (re claim 21) wherein the physical objects have different weights.
Murakami teaches, at Figure 1, and the second to last paragraph on page 3, such robots may operate in conjunction with handles 42, 43 and 81, to move different objects, including transport pallet 40 and differently sized drying shelf 80.  As the transport pallet 40 and drying shelf 80 are illustrated as having different sizes, and described as having different purposes, it follows that they would have different weights due to the different amounts of material contained in these objects.  
In view of Murakami’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 21) wherein the physical objects have different weights; since Murakami teaches such robots may operate to move different objects, including transport pallet 40 and differently sized drying shelf 80.  As the transport pallet 40 and drying shelf 80 are illustrated as having different sizes, and described as having different purposes, it follows that they would have different weights due to the different amounts of material contained in these objects.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) as modified by Murakami (WO 2013/157119) as applied to claim 1 above, and further in view of Yakou (US Patent No. 5,161,846).
The teachings of Kim have been discussed above.  Kim fails to specifically teach: (re claim 8) wherein each three-dimensional gripping feature includes at least three cavities.
Yakou teaches, at Figure 4D, and column 11, line 60 through column 12, line 19, forming three holes for gripping in the surface of a workpiece, inserting three finger members into the three holes, and causing the finger members to bear against the surfaces of the three holes to reliably grip the workpiece.
In view of Yakou’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 8) wherein each three-dimensional gripping feature includes at least three cavities; since Yakou teaches forming three holes for gripping in the surface of a workpiece, inserting three finger members into the three holes, and causing the finger members to bear against the surfaces of the three holes to reliably grip the workpiece.  Such known methods of holding objects would yield the predictable result of successfully holding the objects by a robotic end effector.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2017/0173796) as modified by Murakami (WO 2013/157119) as applied to claims 1 and 5 above, and further in view of Watanabe (JP2015/199155).
The teachings of Kim have been discussed above.  Kim fails to specifically teach: (re claim 17) wherein the end effector comprises a suction member, and wherein the system includes a vacuum generator configured to generate a suction force at the suction member.
Watanabe teaches, at the third paragraph on page 3 of the included translation, robotic end effectors may successfully grasp an object using suction.
In view of Watanabe’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kim, (re claim 17) wherein the end effector comprises a suction member, and wherein the system includes a vacuum generator configured to generate a suction force at the suction member; since Watanabe teaches robotic end effectors may successfully grasp an object using suction.  Such known methods of holding objects would yield the predictable result of successfully holding the objects by a robotic end effector.  

Response to Arguments
Applicant’s arguments filed 3/30/2022, with respect to the objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 has been withdrawn. 
Applicant’s arguments, filed 3/30/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Murakami (WO 2013/157119) as discussed above.  Applicant remarks, 
With respect to Murakami, the elements 42 and 81 are protruding elements, not cavities recessed from an exterior surface of the object, as required by claim 1.  

However, while the handles 81 of Murakami are protruding elements, they are part of the objects to be moved 40, 80.  The cavities 81a in the handles 81 are thus cavities in the objects to be moved and read on the newly recited claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664